Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19   Page 1 of 19 PageID 15




                          EXHIBIT 3
                               REC1) MAR   2 2 Z019
      CaseOF
THE STATE  3:19-cv-01032-N
             TEXAS         Document 1-6 Filed 04/30/19                 Page 2 of 19 PageID 16
COUNTY OF JOHNSON                                                             COUNTY COURT AT LAW 2

                             CITATION FOR P ERSONAL SERVICE
                                   BY CERTIFIED lVIAIL
                                                 CC-C20190346

TO: Texas Premier Resources, LLC d/b/a Premier Tank Truck Service
    Registered Agent: William E. Br own, Jr.
    2441 Bartlett Street
    Houston, TX 77098

NOTICE TO DEFENDANT: YOU HAVE BEEN SUED. YOU MAY EMPLOY AND ATTORNEY, IF
YOU OR YOUR ATTORNEY DO NOT FILE A WRITIEN ANSWER WITH THE CLERK WHO ISSUED
THIS CITATION BY 10:00 A.M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF (20)
TWENTY DAYS AFTER YOU WERE SERVED THIS CITATION AND PETITION, A DEFAULT
JUDGMENT MAY BE TAKEN AGAINST YOU.

     GREETINGS: You are hereby commended to appear by filing a written answer to the original
petition of Plaintiff at or before lO o'clock a.m. of the Monday next after the expiration of (20) twenty days
after the date of service of this citation before the Honorable Judge Steven F. McClure, County Court at
Law 2, Johnson County, Texas at the Guinn Justice Center, 204 S. Buffalo Ave., in the City of Cleburne,
Texas. Said petition was filed in said Court on 03/18/2019 in this cause numbered CC-C20190346.

     CAREN DAVIS vs. TEXAS PREMIER RESOURCES, LLC d/b/a PRE MIER TANI{ TRUCK
                                    SERVICE



ATTORNEY FOR PLAINTIFF:              Christian Jenkins
                                     1307-B West Abram Suite 100
                                     Old 'l'own Office Plaza
                                     Arlington, TX 76013
                                     (81 7) 461-4222

    The nature of this demand is fully shown by a true and correct copy of the petition accompanying this
citation and made a part hereof.
    Issued and given under my hand and seal of said Court at Cleburne, Texas, on this the 20th day of
March, 2019.

                                                             BECKY IVEY, CLERK
                                                             County Court at Law 2
                                                             Guinn Justice Center- Suite 406
                                                             204 S. Buffalo Ave.
                                                             PO Box 662
                                                             Cleburne, Texas 76033

                                                             By: £1:~6?~
                        RETURN OF CITATION SERVED BY CERTIFIED MAIL

    The original of the citation of which the attached is a true copy, with the attachment therein
mentioned, was served by mailing on 3/20/2019 by depositing the same in the UNITED STATES POST
OFFICE, by certified mail, in an envelope having adequate postage affixed, stamped "deliver to addressee
only at and this duplicate copy of said citation is herewith filed and t·ecorded in the County Clerk's office,
in Cleburne, ,Johnson County, Texas on 3/20/2019
                                                              By: --------------------
Article Number: 7017 2400 0000 4342 2202                                Deputy Clerk
                                                                                                   Filed: 3/18/2019 2:53 PM
                                                                                                   Becky lvey. County Clerk
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                          Page 3 of 19         PageID
                                                                                                  Johnson17County. Texas
                                                                                                   By: Heather Page. Deputy



                                CAUSE NO.: CC-C20190346

CAREN DAVIS,                                         §              IN THE COUNTY COURTS OF
         Plaintiff                                   §
v.                                                   §
                                 §                                    JOHNSON COUNTY, TEXAS
TEXAS PREMIER RESOURCES, LLC.    §                               Johnson County - County Court at Law No. 2
d/b/a PREMIER TANK TRUCK SERVICE §
          Defendant.             §                             COUNTY COURT AT LAW NO.


                                PLAINTIFF'S ORIGINAL PETITION




TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Plaintiff, CAREN DAVIS, (hereinafter referred to as "Plaintiff'') in the

above-nwnbered and styled cause, complainfug of TEXAS PREMIER RESOURCES, LLC. d/b/a

PREMIER TANK TRUCK SERVICE, (hereinafter referred to as "Defendant"), and for her cause

of action would respectfully show the Court and jury the following:

                                                    I.
                                                Discovery

           Pursuant to Tex. R. Civ. P. 190, a Level 2 discovery control plan is appropriate in this case.

Plaintiff seeks only monetary relief of over $100,000.00 and less than $200,000.00 including

damages of any kind, penalties, cost, expenses, pre-judgement interest and attorney fees.

                                                     II.

                                    Parties, Jurisdiction and Venue

           PlaintiffCAREN DAVIS is a resident of Burleson, Johnson County, Texas. Plaintiff's last

four digits of her Social Security Number are 1093 and the last three digits of her drivers' license are

233.

Plaintitrs Original Petition                                                                              Page I
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                        Page 4 of 19 PageID 18



           Defendant TEXAS PREMIER RESOURCES, LLC D/B/A PREMIER TANK TRUCK

SERVICE., is an entity authorized to do business in Texas, and may be served through its registered

agent William E. Brown Jr., 2441 Bartlett Street, Houston, TX 77098.

           This Court has jurisdiction over the subject matter ofthis cause as the amount in controversy

is in excess ofthe minimum jurisdictional limits of this Court.

           Venue is proper in Johnson County, Texas pursuant to section 15. 002(a)( 1) ofthe Texas Civil

Practice and Remedies Code as a substanti~ part of the events giving rise to this cause of action

occurred in Tarrant County, Texas.

                                                   m.
                                          Factual Background

           Plaintiff, is a 49 year old Caucasian female, who was hired by the Defendant on April 20,

2018 as the office manager and was qualified to do the job she was hired to do. Plaintiff was the

only woman in the operations department. Plaintiffwas told by Kori Weyand. Human resources and

the owner, Will Brown to change the hours if a driver worked more than 12 hours. Plaintiff refused

to change the timesheets.

           Near the beginning of June, 2018, a female came into the office for an interview with

operations manager, Freddie Lee. After the interview, Plaintiff overheard Mr. Lee talking about the

applicant with other male employees. Mr. Lee stated that she was hot, that she must have had a boob

job, and he was going to find a position for her. Mr. Lee told Plaintiff that Plaintiff was past her

expiration date.

           On June 15, 2018, the female applicant, Stephanie Valero, Hispanic female, early 20s, came

into the office to start training with dispatch. After a few hours of training, Mr. Lee called her into

his office and spoke with Ms. Valero for approximately 20 minutes. After she returned to dispatch

Plaintiff's Original Petition                                                                      Pagc2
 Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                        Page 5 of 19 PageID 19



 to continue working, Mr. Lee came into Plaintiff's office and stated to Plaintiff that Ms. Valero was

 now his assistant and would be in charge if he was not on the property. Mr. Lee told Plaintiff that

 she was to train Ms. Valero to do Plaintiff's job, so that ifPlaintiffwas ever gone, Ms. Valero would

 be able to handle Plaintiff's job duties. Plaintiff showed Ms. Valero her job duties as Mr. Lee

 requested. On June 18,2018, Plaintiff was terminated from her employment by Mr. Lee. Plaintiff

asked Mr. Lee why was she being terminated and he told her," We're going in a different direction."

            Plaintiff pleads a cause of action against Defendant for Age discrimination, Sex

discrimination, and in retaliation for failing to perform an illegal act, in violation of the Texas Labor

Code and Texas Commission on Human Rights Act, and in retaliation for failing to perform an

illegal act. Plaintiff has filed this petition is a timely manner as it has been filed within 60 days of

 Plaintiff's receipt of the Notice ofRight to Sue. Plaintiff has exhausted all administrative remedies

· as seen by the attached Right to Sue letter issued by the EEOC.

                                                   VI.
                                                 Damages

            As a result of said wrongful discharge, Plaintiff has been damaged in that Plaintiff has lost

wages and benefits in the past and may suffer a loss of future earnings and benefits. Plaintiff has

further suffered mental anguish in the past and will continue to suffer mental anguish in the future.

 Plaintiff bring this cause of action to recover such damages.

            Plaintiff will show that she is entitled to exemplary damages as a result of the willful,

intentional and malicious wrongful discharge/termination by retaliation and discrimination by the

 Defendant. Plaintiff further is entitled to    ~xemplary   damages in that the defendant acted with

intentional malice in terminating her. Plaintiff is further entitled to reasonable attorney fees for

representation in this lawsuit.

 Plaintitrs Original Petition                                                                      Page3
 Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                     Page 6 of 19 PageID 20




                                                     VII.
                                              Jury Demand

           Plaintiff hereby demands trial by jury.

           WHEREFORE, Plaintiff prays that the Defendant be cited to appear and answer herein and

that, upon final trial of this cause, Plaintiff have and recover judgment from the Defendant as

follows: actual damages in a sum in excess of the minimum jurisdictional limits of the Court;

punitive damages in a sum in excess ofthe minimum jurisdictional limits ofthe Court; pre-judgment

interest as provided by law; interest on the judgment at the legal rate; costs of court; attorney fees

and such other relief, at law or in equity, to which Plaintiff may show herself justly entitled.



                                                 Respectfully submitted,
                                                 Law Offices of Christian Jenkins, P.C.

                                                  Is/ Christian Jenkins
                                                  CHRISTIAN JENKINS
                                                  State Bar No.: 10625500
                                                  Old Town Office Plaza
                                                  1307-B W. Abram Street, Suite 100
                                                  Arlington, Texas 76013
                                                  jenkins5@aol.com
                                                  817.461.4222
                                                . 817.461.5199- Facsimile
                                                  ATTORNEY FOR PLAINTIFF




Plaintiff's Original Petition                                                                   Page4
                 Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                                           Page 7 of 19 PageID 21
 ~EO::. re<m   161 ·6 (I 1/lf.l)               U.S. E1..... AL EMPLOYMENT OPPORTUNITY COMMI                     )N


                                              NOTICE OF RIGHT TO SUE                  (ISSUED ON REQUEST}
 To :    Caron Davis                                                                          From:    Dallas District Office
         208 Roland Street                                                                             207 S. Houston St.
         Burleson, TX 76028                                                                            3rd Floor
                                                                                                       Dallas, TX 75202




        D              On behalf of person(s) aggneved whose lden!l1y Is
                       CONFIDENTTAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                             EEOC Representative                                                Telephone No.

                                                             Juan F. Munoz,
 450-2018-05862                                              Intake Supervisor                                                  (214) 253-2774
                                                                                           (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Rightlo Sue, issued under TrUe VII. the ADA or GINA based on the above-numbered charge. It has
been issued at your request Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your rlghlto sue based on this charge will be lost. (The trme limit for filing suit based on a claim under
slate law may be different.)

        []]           More than 180 days have passed since the filrng of this charge.

        D             Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                      be able to complete its administrative processing within 180 days from the filing of this charge.
        (]]           The EEOC is terminating its processing of this charge.

        D             The EEOC will continue to process this charge.

Age. Discrimination In Employment Act (ADEA): You may sue under th e ADEA at any time from 60 days after the charge was filed until
90 days after you recerve notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        D             The EEOC is closing your case. Therefore. your lawsuit under lhe ADEA must be filed in federal or state court WITHIN
                      90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

        D             The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                      you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or stale court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you nle suit may not be collectible.

if you file sui t. based on this charge, please send       a copy of your court complaint to this office.

                                                                              On behalf or the Commission




Enclosures(s)



cc;              Human Resources Mgr.
                                                                                             Christian Jenkins, Attorney
                 TEXAS PREMIER RESOURCS LLC
                                                                                             1307 B West Abram STE 100
                 4128 CR 616
                 Alvarado, TX 76009                                                          Arlington, TX 76013
         Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19
 Enclosure w11h EEOC
 Form 161·6 (111!6)

                                        INFORMATION RELATED TO FlUNG SUIT
                                                                                      -
                                                                                     Page 8 of 19 PageID 22
                                                                                                       ..... ... ...
                                      UNDER THE LAWS ENFORCED BY THE EEOC                              6WZ 9a83:1
                       (This information relates to filing suit in Federal or Stale court under FederaHJt:.13 J 3t:J
              If you also plan to sue claiming violations of State law, please be aware that time limits and other
                     provisions of State law may be shorter or more ltmited than those described below.)


PRIVATE SUIT RIGHTS                Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                   the Genetic Information Nondiscrimination Act (GINA), or the Age
                                   Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date yo u receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. ii you intend to
consult an attorney, you should do so promptly Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, In order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
Indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice Is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your surt may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought In the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that off1ce to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                Equal Pay Act (EPA):

EPA suits must be filed In court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 711/08 to 12/1/08, you should file suit
before 7/1/10- not 1211110 --in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION              ·-   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do .o..Q! relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                      --   All Statutes:

You may contact the EEOC representative shown on your Notice If you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and pro\1\de
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                              Page 9 of 19 PageID 23



                                    CAUSE NO.: CC-C20190346

CAREN DAVIS,                     §                                      IN THE COUNTY COURTS OF
         Plaintiff               §
v.                               §
                                 §                                         JOHNSON COUNTY, TEXAS
TEXAS PREMIER RESOURCES, LLC.    §                                      Johnson County - County Court at law No. 2
d/b/a PREMIER TANK TRUCK SERVICE §
          Defendant.          ·  §                                  COUNTY COURT AT LAW NO.


                     PLAINTIFF'S FIRST SET OF DISCOVERY TO DEFENDANT


TO:      Defendant, TEXAS PREMIER RESOURCES, LLC. d/b/a PREMIER TANK TRUCK
         SERVICE., thru its registered agent, William E. Brown, Jr., 2441 Bartlett Street, Houston,
         Texas 77098.

       NOW CO:tvffiS, CAREN DAVIS, (hereinafter referred to as "Plaintiff''), Plaintiff in the
above-numbered and styled cause who serves this her First Integrated Set of Discovery upon
Defendant, TEXAS PREMIER RESOURCES, LLC. d/b/a PREMIER TANK TRUCK SERVICE
(hereinafter referred to as "Defendant").

INTEGRATION:                            Plaintiff serves these discovery requests in an integrated form
                                        pursuant to Tex. R. Civ. P. 192.2.

DUE DATE:                               Defendants must provide full and unequivocal responses in writing
                                        to the undersigned counsel ofrecord within SO days of service hereof.

SUPPLE:tvffiNTATION:                    Pursuant to Tex. R. Civ. P. 193.5 Defendants are under an on-going
                                        duty to supplement these responses whenever the answers previously
                                        given are no longer complete and correct.

VERIFICATION:                           Pw-suant to Tex. R. Civ. P. 197.2(d) Defendants must provide a
                                        sworn response to Plaintiff's Interrogatories.

                                      DEFINITIONS AND INSTRUCTIONS

         A.        As used herein, the term "you", "yow-", or "Defendants" shall mean Defendant,
                   TEXAS PREMIER RESOURCES, LLC. d/b/a PREMIER TANK TRUCK
                   SERVICE., as well as your attorneys, agents, employees, and all other natural
                   persons or business or legal entities acting, or pw-porting to act, for or on your behalf


Plaintiffs First Set of Discovery to Defendant                                                                Page I
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                         Page 10 of 19 PageID 24



                   whether authorized to do so or not.

         B.        When used herein "Plaintiff" means Plaintiff CAREN DAVIS.

         C.        When used herein "incident", or "injury" mean the alleged wrongful termination
                   alleged to have occlUTed on or around June 18,2018, in Tarrant County, Texas.

         D.        "Possession", "custody" or "control" means that the Defendant has either physical
                   possession ofthe item or has a right to possession ofthe item that is equal or superior
                   to the person who has physical possession ofthe item. Tex. R. Civ. P. 192.7(b).

         E.        "Testifying Expert" is an expert who may be called to testify as an expert witness at
                   trial. Tex. R. Civ. P. 192.7(c).

         F.        A "consulting expert" is an expert who has been consulted, retained or specially
                   employed by a party in anticipation of litigation or in preparation for trial, but who
                   is not a testifying expert. Tex. R. Civ. P. 192.7(d).

         G.        When used herein, "document" means all written, typed, or printed matter, all
                   magnetic, electronically stored or transmitted information, records or documentation
                   of any kind or description in your actual possession, custody or control, including
                   those in the possession, custody or control of any and all present of former directors,
                   officers, employees, officers, employees, consultants, accountants, attorneys or other
                   agents, whether or not prepared by you, that constitute or contain matters relevant to
                   the subject matter of the action.

         H.        When used herein, "electronic form" means all Electronic documents and the storage
                   media on which they reside contain relevant, discoverable information beyond that
                   which may be found in printed documents. Therefore, even where a paper copy
                   exists, we will seek all documents in their electronic form along with information
                   about those documents contained on the media. We also will seek paper printouts
                   of only those documents that contain unique information after they were printed out
                   (such as paper documents containing handwriting, signatures, marginalia, drawings,
                   annotations, highlighting and redactions) along with any paper documents for which
                   no corresponding electronic files exist.

                   All digital or analog electronic files, including "deleted" files and file fragments,
                   stored in machine-readable format on magnetic, optical or other storage media,
                   including the hard drives or11oppy disks used in connection with your computers and
                   their backup media (e.g., other hard drives, backup tapes, floppies, Jaz cartridges,
                   CO-ROMs) or otherwise, whether such files have been reduced to paper printouts or
                   not. More specifically, you are to preserve all of your e-mails related to the Incident,
                   including drafts and revisions; all spreadsheets, including drafts and revisions; all


Plaintiff's First Set of Discovery to Defendant                                                      Page2
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                        Page 11 of 19 PageID 25



                   presentation data or slide shows related to the Incident and produced by presentation
                   software (such as Microsoft PowerPoint); all graphs, charts and other data related to
                   the Incident and produced by project management software (such as Microsoft
                   Project); all data related to the Incident generated by calendaring, task management
                   and personal information management (PIM) software (such as Microsoft Outlook
                   or Lotus notes)~ all data related to the Incident created with the use of personal data
                   assistants (PDAs), such as Palm Pilot, HPJornada, Cassiopeia or other Windows CE-
                   based or Pocket PC devices; all data related to the Incident created with the use of
                   docwnent management software; all data related to the Incident created with the use
                   of paper and electronic of mail logging and routing software; all internet and Web-
                   browser-generated history files, caches and "cookies" files related to the Incident and
                   generated at the workstation.of each employee and/or agent in your employ and on
                   any and all backup storage media and any and all other files related to the Incident
                   and generated by users through the use of computers and/or telecommunications,
                   including but not limited to voice mail, or cell phone text messages.
                   You are also to preserve and not destroy all passwords, decryption procedures
                   (including, if necessary, the software to decrypt the files); network access coeds, ID
                   names, manuals, tutorials, written instructions, decompression or reconstruction
                   software, and any and all other information.

         I.         When used herein "identify" means to identify the person or entity by name, address
                    and phone nwnber.

REQUEST FOR DISCLOSURE

       Pursuant to Texas Rule of Civil Procedure 194, you are requested to disclose, within fifty
(50) days of service ofthis request, the information or material described in Rule 194.2.

                                                  INTERROGATORIES

        In accordance with Tex. R. Civ. P. 192.2 Plaintiff in the above-numbered and styled cause
further serves these Interrogatories upon Defendant, TEXAS PREMIER RESOURCES, LLC. d/b/a
PREMIER TANK TRUCK SERVICE., and (hereinafter referred to as "Defendants") pursuant to
Tex. R. Civ. P. ofthe Texas Rules of Civil Procedure.

INTERROGATORY N0. 1: Identify the person or persons answering these Interrogatories or who
contributed information used in answering these Interrogatories. Ifmore than one person provided
the answers or information, identify the specific Interrogatories answered by each person.

ANSWER:

INTERROGATORY NO. 2: Identify all persons known to you, your associates, or your attorneys
who have knowledge, directly or indirectly, of any facts relevant to the facts made the basis for this


Plaintiff's First Set of Discovery to Defendant                                                     Page3
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                     Page 12 of 19 PageID 26



lawsuit and provide a brief statement of each identified person's connection with the case. This
interrogatory includes a request for every person having knowledge of any discoverable matter that
might reasonably be calculated to lead to the discovery of admissible evidence. This interrogatory
includes a request to identify all persons knoyvn to you, your associates, or your attorneys who claim
to know how, when, or why Plaintiff was fired.

ANSWER:

INTERROGATORY NO. 3: Identify all written or oral complaints and the name of the person or
entity making such complaint made to you or your parent, predecessor or successor corporations in
the last three years in the DFW-Metroplex to the present by any person, union, or other entity
regarding age discrimination, gender discrimination, or retaliation for failure to perform an illegal
act.

ANSWER:

INTERROGATORY NO. 4: Identify every settlement agreement that you have entered into in the
Last three years in the DFW-Metroplex through the present with any person, party or entity where
they alleged that you committed age discrimination, gender discrimination, or retaliation for failure
to perform an illegal act.

ANSWER:

INTERROGATORY NO. 5: Has Defendant been properly named in this lawsuit? If not, please
state the proper capacity in which the Defendant should be named.

ANSWER:

INTERROGATORY NO.6 Identify all of your employees who have left your employment in the
DFW-Metroplex within the last three years through the present, who complained of age
discrimination, gender discrimination and/or retaliation_for failure to perform an illegal act.

ANSWER:

INTERROGATORY NO. 7: State why the Plaintiff's employments was terminated, the date of
termination and identify all factors, reasons, justifications and/or excuses for terminating Plaintiffs
employment with the Defendant, and state whether or not Plaintiff was informed of these factors,
reasons, justifications and/or excuses and if so, the date Plaintiff was given this information.

ANSWER:

INTERROGATORY NO. 8: Identify alL persons involved in the decision to terminate Plaintiff.



Plaintiff's First Set of Discovery to Defendant                                                  Page4
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                        Page 13 of 19 PageID 27



ANSWER:

INTERROGATORY NO.9: If Defendant has a personnel policy regarding the use of progressive
disciplinary measures in handling of personnel problems, that is the use of verbal or written
warnings, suspension, or termination; please identify such policy and the persons(s) responsible for
monitoring or implementing the policy and state whether such policy was followed in the Plaintiff's
tennination.

ANSWER:

INTERROGATORY NO. 10: Identify each and every allegation in Plaintiff's Petition or Complaint
filed in this lawsuit which you assert is false.or inaccurate, and detail specifically all facts, proof, or
evidence you claim prove these allegations are false or inaccurate, and identify the true or accurate
facts which demonstrate the falsity or inaccuracy of such allegations.

ANSWER:

INTERROGATORY N0.11: Identify the individual or individuals who took over Plaintiff's job
duties and state the age and gender of such employee, whether such employee was a temporary or
permanent employee, state whether such employee was employed by Defendant prior to Plaintiff's
last day at work and each such employee's date of hire.

ANSWER:

INTERROGATORY NO. 12: If Defendant furnished Plaintiff or any other employee medical
insurance, disability insurance, pension plans, profit sharing, unemployment compensation
insurance, meals, tips, unifonns, travel expenses, or any other employee benefits, please state the
value on a hourly or weekly basis of each fringe benefit.

ANSWER:

INTERROGATORY NO. 13: Identify any individual in the DFW-Metroplex in the last 3 years
who was tenninated for the same reason Plaintiff was terminated. State whether such individual
had made age discrimination, gender discrimination, or retaliation for failure to perform an illegal
act complaints in the last 3 years.

ANSWER:

INTERROGATORY N0.14: Pursuant to Tex. R. Civ. P. 192.3(d) please state the name, address
and telephone number of every person Defendant reasonably anticipates to call to testify at trial as
a rebuttal or impeachment witness.

ANSWER:


Plaintiff's First Set of Discovery to Defendant                                                      PageS
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                              Page 14 of 19 PageID 28



INTERROGATORY NO. 15: Identify any party or potential witness who is subject to
impeachment under Tex. Rule Of Evidence 609.

ANSWER:



                                      INTERROGATORY VERIFICATION

       I,                               , having answered the foregoing PLAINTIFF'S
INTERROGATORIES, do state upon my oath the answers are within my personal knowledge, true
and correct.



                                                 Affiant for TEXAS PREMIER RESOURCES, LLC. d/b/a
                                                 PREMIER TANK TRUCK SERVICE., and



STATE OF TEXAS                         §
COUNTYOF                               §

         Before       me,      the     undersigned · authority,   on   this    day    personally   appeared

- - - - - - - - - - - - - - - - - - ' w h o having first been duly sworn according

to the law stated that the foregoing ANSWERS TO PLAINTIFF'S lNTERROGATORIES are within

his personal knowledge, true and correct.


         SUBSCRIBED AND SWORN TO on this _ _ day of _ __ _ __ _, 20_.




                                                      Notary Public,
                                                      in and for the State of Texas




Plaintitrs First Set of Discovery to Defendant                                                        Page6
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                            Page 15 of 19 PageID 29




REQUESTS FOR PRODUCTION

In accordance with Tex. R. Civ. P. 192.2, Plaintiff in the above-numbered and styled cause further
serves these Requests for Production upon Defendant, TEXAS PREMIER RESOURCES, LLC.
dlb/a.PREMIER TANK TRUCK SERVICE., and (hereinafter referred to as "Defendants") pursuant
to Tex. R. Civ. P. 196 of the Texas Rules of Civil Procedure.

DUE DATE:                              Defendant must provide full and complete to the undersigned counsel
                                       of record within 50 days of service hereof.

LOCATION:                              Pursuant to Rule 196.3(a) of the Tex. R. Civ. P. Plaintiff designates
                                       the location for production to be at the Law Offices of Christian
                                       Jenkins, P.C., 1307-B W. Abram, Suite 100, Arlington, Texas, 76013.

ORGANIZATION:                          Pursuant to ~ule 196.3(c) the Defendant must produce material
                                       responsive hereto as it is kept in the usual course of business, or
                                       organize such to correspond with the categories in this request.

         In conformity to the Texas Rules of Civil Procedure, please produce the following:

REQUEST FOR PRODUCTION NO. 1: A complete copy of Plaintiff's personneVemployment
file including all wage and benefit information as kept by Defendants.

RESPONSE:

REQUEST FOR PRODUCTION N0.2: A copy of your personnel policy book or manual,
specifically a copy of any such policy book and personnel manual in effect as of June, 2018.

RESPONSE:

REQUEST FOR PRODUCTION N0.3: A copy of any and all expert's report for all experts who
may testify in this cause.

RESPONSE:

REQUEST FOR PRODUCTION N0.4: A copy of any and all insurance policies or agreements
which may be liable to satisfy part or all of~ judgement which may be rendered in this action or to
indemnify or reimburse for payments made to satisfy judgement.

RESPONSE:

REQUEST FOR PRODUCTION NO.5: Copies of any and all photographs, films, videotapes or


Plaintitrs First Set of Discovery to Defendant                                                        Page7
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                       Page 16 of 19 PageID 30



moving pictures taken of Plaintiff relevant to thls cause of action.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6: Copies of any and all statements made by Plaintiff
concerning her termination.

RESPONSE:
REQUEST FOR PRODUCTION N0.7: A copy of any and all internal memoranda regarding
Plaintiff and the employment relationship ~th you, which pre-date the filing of thls lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION N0.8: Copies of any and all documents, test results, reports,
and other tangible things which you reviewed or relied upon making the decision to terminate
Plaintiff's employment.

RESPONSE:

REQUEST FOR PRODUCTION NO.9: Copies ofall memoranda, notes, reports, correspondence,
documents and other tangible things which reflect conversation or conference with Plaintiff at the
time of his termination.

RESPONSE:

REQUEST FOR PRODUCTION NO. 10: Copies ofany and all written evaluations of Plaintiff's
job perfonnance or of any such evaluation reduced to written or tangible form.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11; Copies of any and all notes, memoranda,
correspondence, or writings reflecting any complaints, warnings, or disciplinary action regarding
Plaintiff's job performance or attendance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12: All written statements (including tape or video
recording oforal statements) made by or taken of Defendant's agents, employees, or representatives
pertaining to facts relevant to this lawsuit.

RESPONSE:



Plaintiff's First Set of Discovery to Defendant                                             Page8
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                    Page 17 of 19 PageID 31



REO':fEST F?RPRODUCTION N0.13: Produce all documents regarding past legal proceedings
regardmg a clwm for age discrimination, gender discrimination or retaliation for failure to perfonn
an illegal act in the DFW Metroplex and Johnson County in the last 3 years. The documentation
sought in this request includes, but is not limited to, petitions or complaints, and EEOC responses
filed by Defendant.

RESPONSE:

REOUESTFORPRODUCTIONN0.14: ProduceacopyofPlaintiff'sattendancerecord in2018.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15: Produce any email in the last six months before and
after Plaintiff's tennination that mentions Plaintiff's name.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16: True, correct, complete and legible copies of all
documents that may be used to impeach, by proof of conviction, any party to this suit, or any person
whose name is mentioned in any parties' answers to interrogatories. Texas Rule of Civil Evidence
609.

RESPONSE:

REQUEST FOR PRODUCTION NO. 17: A true and correct copy of each and every document
evidencing the arrest, incarceration, pleas, trials, and/or convictions ofPlaintiffregarding any crime
constituting a felony or misdemeanor involving moral turpitude including but not limited to any
complaint, warrant, indictment, infonnation, plea, agreement, judgment, probation document, letters,
memoranda or correspondence regarding same.

RESPONSE:

REQUEST FOR PRODUCTION NO. 18: Produce a copy of any written complaint made by
Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19: True and correct copies of all of the drivers' logs at the
facility where Plaintiff worked for the six months before Plaintiff was terminated.

RESPONSE:




Plalntifrs First Set of Discovery to Defendant                                                  Page 9
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                    Page 18 of 19 PageID 32



REQUEST FOR PRODUCTION NO. 20: True and correct copies of the personnel file of any
employee who took over Plaintiff's job duties. You may exclude personal information such as social
security, birthdate, driver's license number, tax deductions or other personal information not related
to their work performance.

RESPONSE:

REQUEST FOR PRODUCTION NO. 21: True and correct copies of the personnel files ofKori
Weyland, Will Brown, Freddie Lee and Stephanie Valero. You may exclude personal information
such as social security, birthdate, driver's license number, tax deductions or other personal
infonnation not related to their work performance.

RESPONSE:

REQUESTS FOR ADMISSIONS

1.    Admit or Deny that Plaintiff was terminated on or around June 18, 2018.
Response:

2.    Admit or Deny Plaintiff was qualified to do the job she was hired to do.
Response:

3.       Admit or Deny that Defendant has been named properly.
Response:

4.    Admit or Deny that Defendant terminated Plaintiffbecause of her age.
Response:

5.    Admit or Deny that Plaintiff has exhausted all required administrative remedies fo filing a
      disability discrimination claim prior to filing suit in this matter.
Response:

6.    Admit or Deny that Defendant terminated Plaintiff because of her failure to perform an
      illegal act.
Response:

7.    Admit or Deny that Defendant terminated Plaintiffbecause of her gender.
Response:

8.    Admit or Deny that Plaintiff was replaced by a person who was younger than the Plaintiff.
Response:




Plaintiff's First Set of Discovery to Defendant                                                Page 10
Case 3:19-cv-01032-N Document 1-6 Filed 04/30/19                                 Page 19 of 19 PageID 33



9.    Admit or deny that in the six months before Plaintiff's termination you asked Plaintiff to
      change the drivers' time sheets to reflect only 12 hours a day if they worked more than 12
      hours.                                                                              ·
Response:

10.   Admit or deny that Plaintiff refused to change the drivers' tirrie sheets.
Response:


                                                         Respectfully submitted,
                                                         Law Offices of Christian Jenkins, P.C.

                                                         Is/ Christian Jenkins
                                                         Christian Jenkins
                                                         State Bar No.: 10625500
                                                         Old Town Office Plaza
                                                         1307-B West Abram Street, Suite I 00
                                                         Arlington, Texas 76013
                                                         jenkins5@aol.com
                                                         817.461.4222- Telephone
                                                         817.461.5199- Facsimile




                                                  Certificate of Service

      This is to certify that a true and correct copy of the foregoing instrument was served upon
Defendant contemporaneously with Plaintiff's Original Petition and Citation.


                                                                lsi Christian Jenkins
                                                                Christian Jenkins




Plaintiff's First Set of Discovery to Defendant                                                    Page II
